Appeal by the employer and its carrier, the Great American Indemnity Company, from a decision of the Workmen’s Compensation Board which found that the claimant had an occupational disease and set December 8, 1956 as the date of disablement. The claimant began work for the appellant employer in September, 1954 and in November, 1954 she noticed a rash on her hands. She consulted a doctor in February, 1956 but he did not determine the cause of the rash. She consulted another doctor on December 8, 1956 who performed a patch test on the plasties which the claimant came in contact with at her work and he determined that she had contact dermatitis. The claimant did not return to work after December 8. The dispute here is between carriers as to whether the board properly set the date of disablement as December 8, 1956. The date set was the time at which the dermatitis first had an adverse effect on the claimant’s wage earning and it was therefore the proper date of disablement. (Matter of Mumak v. ACF Ind., 7 A D 2d 258.) Decision and award unanimously affirmed, with costs to the Fireman’s Fund Indemnity Company. Present — Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ,